Citation Nr: 0505602
Decision Date: 01/11/05	Archive Date: 03/14/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-00 368A 	)	DATE JAN 11 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cardiovascular disease variously diagnosed. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the spine claimed as a variously diagnosed multilevel back condition. 

(The issue of whether the decision of December 13, 1999, wherein the Board of Veterans' Appeals (Board) determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for hypertension, a forehead scar and chronic obstructive pulmonary disease with bronchial asthma and carditis, and denied entitlement to service connection for cataracts, osteoarthritis, a dental condition including loss of part of the jawbone, an orthopedic disorder various described as rheumatoid arthritis and scoliosis, and service connection for hearing loss should be reversed or revised on the basis of clear and unmistakable error (CUE) is addressed in a separate decision under a different docket number.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to August 1945 as a member of the United States Merchant Marine in Oceangoing Service, and from January 1946 to November 1947 in the United States Marine Corps.

This matter is on appeal to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs Regional Office in Cleveland, Ohio.  In January 2001 the RO denied service connection for cardiomyopathy and an orthopedic disorder variously described as rheumatoid arthritis, arthritis, osteoarthritis and scoliosis.  The Board has styled the issues based upon the representative's framing of the issues in October 2004 presentation to the Board, the statement of the case and the veteran's clarification of the issues in May 2002.

The Board's policy provides that the issue of whether a prior Board decision involves CUE will be addressed in a decision separate from decisions on other issues.  This exception to the general policy that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document is provided since the Board exercises original jurisdiction where reversal or revision of a previous Board decision due to CUE is requested.  38 U.S.C. § 7111(e).  

Thus the issues in this decision are decided separately as the appeal of these issues is brought from another agency of original jurisdiction and the Board exercises appellate jurisdiction in this matter.

Finally, in November 2004, a Deputy Vice Chairman granted the representative's motion to advance the appeal on the Board's docket on the basis of the veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the veteran in connection with his current appeal.  The VCAA notice would be applicable to any application to reopen a prior final determination as was to a new claim.  

The record shows the veteran filed his current claim early in 2000 and that the RO sent him a development letter in May 2000 that is clearly inadequate under the current legal standard as discussed below. 

As such, absent notice of the VCAA, it would potentially be prejudicial to the veteran if the Board were to proceed with a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the VCAA notice sent to the claimant failed to specify who was responsible for obtaining relevant evidence or information as to the claims that were subject to the appealed Board decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of the VCAA has been provided to the claimant - it is abundantly clear from the CAVC's judicial rulings on this subject that providing a claimant with general VCAA notice or furnishing VCAA notice with regard to unrelated claims will not satisfy the duty-to-notify provisions of the VCAA, as interpreted by the CAVC.  As the Board cannot rectify this deficiency on its own, see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded for further development.

The Board observes that additional due process requirements may be applicable as a result of the enactment of the VCAA and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further action as follows:

1.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent.  

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any necessary development brought about by the appellant's response and issue a supplemental statement of the case referable to the claims of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cardiovascular disease variously diagnosed and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the spine claimed as a variously diagnosed multilevel back condition, if necessary.



Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is notified by the VBA AMC.



	                  _________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).
